Mr. Justice Trotter
delivered the opinion of the court.
The plaintiff in error was indicted in the circuit court of Holmes county, for the offence of fornication. On the trial, the attorney for the state offered, in support of the prosecution, testimony that it was the general reputation in the neighborhood of the defendant’s residence, that the defendant and Sarah Hamilton did live together in a state of fornication,.as charged in the indictment. This proof was objected to, but admitted by the court,- to go to the jury. The error assigned is, the admission of this testimony. The charge in the indictment is of a specific offence, and must be proved in the way that all other offences are established; that is, by proof in the mode pointed out by law. It is a general rule, that hearsay evidence is not admissible. And the cases which have been made exceptions to this rule, have proceeded upon the ground of necessity alone. This is not a case which falls within any of the reasons-of-the exceptions. And besides, in this case, the witness states the strongest possible reason for excluding it, which is, that he believed the neighbors who had spoken of the cohabitation knew nothing about it.
Let the judgment be -reversed, and a venire de novo awarded.